Judgment, Supreme Court, New York County (Michael A. Corriero, J.), rendered August 25, 2004, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a term of two years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence credited by the jury disproved the justification defense beyond a reasonable doubt. Concur—Saxe, J.P., Marlow, Williams, Sweeny and Malone, JJ.